Exhibit delivering superior value for all shareholders may 2008 how tomorrow moves forward-looking disclosure this presentation and other statements by the company contain forward-looking statements within the meaning of the private securities litigation reform act with respect to, among other items: projections and estimates of earnings, revenues, cost-savings, expenses, or other financial items; statements of management’s plans, strategies and objectives for future operation, and management’s expectations as to future performance and operations and the time by which objectives will be achieved; statements concerning proposed new products and services; and statements regarding future economic, industry or market conditions or performance. forward-looking statements are typically identified by words or phrases such as “believe,” “expect,” “anticipate,” “project,” “estimate,” and similar expressions. forward-looking statements speak only as of the date they are made, and the company undertakes no obligation to update or revise any forward-looking statement. if the company does update any forward-looking statement, no inference should be drawn that the company will make additional updates with respect to that statement or any other forward-looking statements. forward-looking statements are subject to a number of risks and uncertainties, and actual performance or results could differ materially from that anticipated by these forward-looking statements. factors that may cause actual results to differ materially from those contemplated by these forward-looking statements include, among others: (i) the company’s success in implementing its financial and operational initiatives; (ii) changes in domestic or international economic or business conditions, including those affecting the rail industry (such as the impact of industry competition, conditions, performance and consolidation); (iii) legislative or regulatory changes; (iv) the inherent business risks associated with safety and security; and (v) the outcome of claims and litigation involving or affecting the company. other important assumptions and factors that could cause actual results to differ materially from those in the forward-looking statements are specified in the company’s sec reports, accessible on the sec’s website at www.sec.gov and the company’s website at www.csx.com. CSX is building lasting shareholder value CSX is driving strong performance for all shareholders safety, service, financial and value creation significant momentum is expected to continue striving for industry leadership across full spectrum this board of directors and management team have presided over this substantial improvement CSX’s board of directors’ transportation and governance experience is world-class board oversight and management team execution are delivering superior performance for shareholders CSX delivering industry-leading shareholder value three-year stock performance 208% CSX 115% unp 102% bni 89% cp 79% nsc 78% cni s&p 500 stock performance three-year stock appreciation top 20 278% 21 CSX 208% 22-100 120% 101-200 49% 201-300 17% 301-400 (5%) 401-500 (39%) note: stock price performance as of april 25, 2008; adjusted for splits recent actions reflect strong confidence in CSX $3.0 billion share buyback program builds on nearly $3 billion repurchased since 2006 consistent with bbb-/baa3 capital structure objectives targeting completion by year-end 2009 quarterly dividend nearly tripled since 2005 $0.065 q4 2005 $0.100 q3 2006 $0.120 q1 2007 $0.150 q3 2007 $0.180 20% increase q2 2008 first quarter confirms industry-leading momentum first quarter 2008 comparable operating margin and improvement 17% 420 cp 19% 760 unp 21% 410 bni 23% 1,240
